AMENDMENT

CONVERTIBLE PROMISSORY NOTES

THIS AMENDMENT (“Amendment”), dated March 29, 2012, is to that certain
CONVERTIBLE PROMISSORY NOTE entered into as of November 18, 2011 by and between
High Plains Gas, LLC, a Wyoming limited liability company (“Holder” or “HPG”)
and Ty Miller, Levi Miller and Eric Jessen and their successors and permitted
assigns ("Holder") due and payable on November 1, 2012 (“Note One”) and to that
certain CONVERTIBLE PROMISSORY NOTE entered into as of November 18, 2011 by and
between HPG and Holder due and payable on November 1, 2013 (“Note Two”).

NOW, THEREFORE, the parties agree as follows:

(a)

Conflict.  In the event there is a conflict between the terms of the Note One
and/or Note Two with this Amendment, the terms of this Amendment shall control
any interpretation.  Unless this Amendment expressly amends or supplements the
language of Note One and/or Note Two, Note One and Note Two shall remain in full
force and effect.  Unless otherwise defined in this Amendment, terms defined in
the Original Agreement shall be similarly defined herein.




(b)

Amendment.

Section One of Note One is hereby amended to read as follows:

“Section 1. Payment of Principal.  Subject to the provisions of Section 2,
$100,000 of the outstanding Principal of this Convertible Note shall be due and
payable in full to Ty Miller on or before July 1, 2012, $100,000 of the
outstanding Principal of this Convertible Note shall be due and payable in full
to Levi Miller on or before May 1, 2012, $100,000 of the outstanding Principal
of this Convertible Note shall be due and payable in full to Levi Miller on or
before June 1, 2012 and $100,000 of the outstanding Principal of this
Convertible Note shall be due and payable in full to Levi Miller on or before
July 1, 2012.  The remaining outstanding Principal of This Convertible Note
(including $1,000,000 payable to Eric Jessen) shall either by converted into
common stock or payable on November 1, 2012 (the "Maturity Date"). “

Section One of Note Two is hereby amended to read as follows:

“Section 1. Payment of Principal.  Subject to the provisions of Section 2,
$400,000 of the outstanding Principal of this Convertible Note shall be due and
payable in full to Ty Miller on or before April 1, 2013 and $500,000 of the
outstanding Principal of this Convertible Note shall be due and payable in full
to Levi Miller on or before April 1, 2013.  The remaining outstanding Principal
of This Convertible Note (including $1,000,000 payable to Eric Jessen)  shall
either by converted into common stock or payable on November 1, 2013 (the
"Maturity Date"). “

Section Two of Note One is hereby amended to read as follows:

“Section 2. Conversion.  At any time on or after November 1, 2012 Holder may
elect by notice to the Company to convert this Convertible Note into shares of
Company common stock at the rate of 70% of the volume weighted average closing
price of the Company’s common stock for the twenty trading days immediately
preceeding the date of conversion, but not less than $.30 per share nor more
than $2.00 per share.  Notwithstanding the foregoing, on or before March 31,
2012 Ty Miller may convert up to $900,000 of  this Convertible Note into shares
of the Company common stock at the rate of $.05 per share and Levi Miller may
convert up to $700,000 of this Convertible Note into shares of the Company
common stock at the rate of $.05 per share.  Within three (3) trading days
following the Conversion Date the Company shall deliver such Conversion
Interests.”

Section Two of Note Two is hereby amended to read as follows:

“Section 2. Conversion.  At any time on or after November 1, 2012 Holder may
elect by notice to the Company to convert this Convertible Note into shares of
Company common stock at the rate of 70% of the volume weighted average closing
price of the Company’s common stock for the twenty trading days immediately
preceeding the date of conversion, but not less than $.30 per share nor more
than $2.00 per share.  Notwithstanding the foregoing, on or before March 31,
2012 Ty Miller may convert up to $600,000 of  this Convertible Note into shares
of the Company common stock at the rate of $.05 per share and Levi Miller may
convert up to $500,000 of this Convertible Note into shares of the Company
common stock at the rate of $.05 per share.  Within three (3) trading days
following the Conversion Date the Company shall deliver such Conversion
Interests.”

IN WITNESS WHEREOF, the undersigned has executed this Amendment to Note One and
Note Two on and as of the date first above written.




HIGH PLAINS GAS, INC.







By:

___________________________

Name:  Brandon W. Hargett

Title:   Chief Executive Officer







___________________________________

______________________________

Ty Miller

Levi Miller







___________________________________

Eric Jessen









